Opinion issued October
7, 2010 
 
 











 
 
 
 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00413-CV
———————————
 
RICHARD STEPHEN CALKINS, INDIVIDUALLY AND AS
AGENT-IN-FACT FOR MARY OLIVE CALKINS; MARY OLIVE CALKINS BY AND THROUGH HER
ATTORNEY AD LITEM; AND MICHAEL EASTON, Appellants
 
V.
 
CAROLYN C. JAMES, Appellee
 

 
On Appeal from the Probate Court No. 2
Harris County,
Texas
Trial Court Cause No. 378993
 

 
MEMORANDUM  OPINION
Appellants have filed an unopposed
motion to dismiss the appeal.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).




All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER
CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and
Massengale.